Citation Nr: 1507050	
Decision Date: 02/18/15    Archive Date: 02/26/15

DOCKET NO.  12-31 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizophrenia, and bipolar disorder, to include as due to sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to November 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  The Veteran appeared for a videoconference hearing in January 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During his hearing, the Veteran reported current treatment at a VA outpatient clinic in Hilo, Hawaii.  Records of that treatment should be obtained and added to the claims file.  The Hilo Community Based Outpatient Clinic (CBOC) should therefore should be contacted for additional records.

Accordingly, the case is REMANDED for the following action:

1.  The Hilo CBOC must be contacted, and must be requested to provide records of treatment of the Veteran.  All records received by the RO must be added to the claims file.  If no records are available, this must be documented in the claims file.

2.  Then, after reviewing all new evidence to ascertain whether additional development (e.g., a VA examination) is warranted, the AOJ must readjudicate the Veteran's claim.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




